Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:
Claim 26, delete the term “surround” in line 2 and replace it with --surrounding--.


Claim Rejections - 35 USC § 102
Previous rejections based on 35 USC 102 are now withdrawn.
Claim Rejections - 35 USC § 103
Previous rejections based on 35 USC 103 are now withdrawn.
Allowable Subject Matter
Claims 1-13, 15, 22-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose or suggest the device as claimed.  Specifically, the prior art fails to teach a first spacer layer comprising a third portion and a fourth portion, wherein the third portion surrounds the first portion of the sidewall of the conductive structure and the fourth portion is disposed on the conductive structure, wherein a top surface of the first dielectric material is substantially coplanar with a top surface of the fourth portion of the first spacer layer.
Regarding claim 8, the prior art fails to disclose or suggest the device as claimed.  Specifically, the prior art fails to teach a sealing material disposed over the air gap and between the fourth portion of the first spacer layer and the seventh portion of the second spacer layer.
Regarding claim 22, the prior art fails to disclose or suggest the device as claimed. Specifically, the prior art fails to teach a second dielectric material disposed over the fifth portion of the first spacer layer, wherein a first air gap is formed between the second dielectric material and the sixth portion of the first spacer layer, and wherein a second air gap is formed between the second dielectric material and the seventh portion of the first spacer layer, wherein each of the first and second conductive structures comprises a first conductive feature and a second conductive feature disposed over the first conductive feature 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        
/MONICA D HARRISON/Primary Examiner, Art Unit 2815